—In a negligence action, inter alia, to recover damages for personal injuries, etc., the plaintiffs appeal, on the ground of inadequacy, from a judgment of the Supreme Court, Kings County (Held, J.), entered August 1, 1990, which, upon a jury verdict, is in their favor and against The Coca-Cola Company and The Coca-Cola Bottling Company of New York, Inc., in the principal sum of $25,000, and The Coca-Cola Company cross-appeals from so much of the same judgment as assessed liability against it.
Ordered that the judgment is affirmed insofar as appealed from by the plaintiffs; and it is further,
Ordered that the judgment is reversed insofar as cross-appealed from by The Coca-Cola Company, on the law, and the complaint is dismissed insofar as asserted against that defendant; and it is further,
Ordered that The Coca-Cola Company is awarded one bill of costs payable by the plaintiffs.
We find that the trial court should have granted The Coca-Cola Company’s motion for judgment as a matter of law (see, CPLR 4401), since no rational basis exists for the conclusion that The Coca-Cola Company had control over the bottling process of The Coca-Cola Bottling Company of New York, Inc. (see, Robinson v Reed-Prentice Div., 49 NY2d 471, 479; Csoka v Bliss, 168 AD2d 664, 665; see also, Cohen v Hallmark Cards, 45 NY2d 493, 499; Becker v City of New York, 106 AD2d 595, 596-597).
As to the plaintiffs’ appeal, in light of the equivocal evidence regarding the cause of Dennis Cetta’s long-term injuries, it cannot be said that the damage award materially deviated from what would be reasonable compensation under the circumstances (see, CPLR 5501 [c]). In addition, the court did not improvidently exercise its discretion in denying the plaintiffs’ request for an adjournment during the course of the trial (see, Matter of Housing Dev. Fund Co. v County of Rockland, 134 AD2d 594; Cromartie v New York City Tr. Auth., 113 AD2d 915, 916).
*586We have considered the plaintiffs’ remaining contentions and find them to be without merit. Bracken, J. P., Balletta, Rosenblatt and Miller, JJ., concur.